The Honorable Bob Fairchild State Representative 1428 Mission Blvd. Fayetteville, Arkansas 72701-2221
Dear Representative Fairchild:
This is in response to your request for an opinion on the following questions:
  1. Does the Domestic Volunteer Service Act of 1973,  42 U.S.C. § 5043 (b)(2), and a regulation promulgated pursuant to that Act (which is contained in  45 C.F.R. § 1226.9 (b)) concerning authorization and appropriations measures, prohibit volunteers or employees (who are subject to the above cited section pursuant to 45 C.F.R. § 1226.12) of the Area Agencies on Aging, in Arkansas, which manage or receive state and/or federal funds pursuant to the Retired Senior Volunteer Services Program (42 U.S.C. § 5001) created by the Act, from conducting lobbying activities for the purpose of influencing the passage or defeat of an authorization or an appropriations measure proposed before the Arkansas General Assembly?
  2. If such activity is prohibited, what are the penalties for non-compliance?
The questions you have posed involve a construction of federal law, as enacted by the United States Congress, and federal regulations promulgated by the Director of the federal "ACTION Agency." I should note that ordinarily, this office does not, in an official opinions context, engage in a construction of legal issues which require reference to federal law alone. Your questions can be definitively answered only by federal officials charged with the enforcement of these provisions.
I will note, however, that the relevant federal statute, (although clearly restricting lobbying activities by these employees and volunteers to some extent), does authorize them to engage in lobbying activities when requested to do so by "a legislative body, a committee of a legislative body, or a member of a legislative body." See 42 U.S.C. 5043 (2)(A). It would thus appear that when so requested, such lobbying would be lawful.
A more detailed interpretation of the federal law, however, would have to be provided by federal officials.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh